Citation Nr: 0030672	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-03 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.  

This case initially came before the Board of Veterans' 
Appeals (Board) from rating decisions rendered by VA's St. 
Petersburg, Florida, Regional Office (RO).  In a decision 
dated in August 1999, the Board denied the veteran's claim 
for benefits.  The veteran thereafter appealed that 
determination; the United States Court of Veterans Appeals 
(Court), by means of an Order promulgated in March 2000, 
vacated and remanded the Board's August 1999 decision with 
regard to that question.  The claim was subsequently returned 
to the Board for action in accordance with the Joint Motion 
for Remand that formed the basis for the Court's Order.



REMAND

The veteran avers that he manifests a current hepatitis C 
disability that was incurred in service.  

His service medical records (SMRs) include an October 1980 
record where gonococcal urethra was assessed, and an October 
1981 record which show that he complained of "crabs".  A 
November 1981 report of medical history compiled by the 
veteran shows that he reported having had VD.  His SMRs also 
include many laboratory and serology reports and findings 
dated November 1981, November 1982, and October 1983.  

The evidence subsequent to service includes a February 1995 
liver biopsy report.  A March 1995 treatment note shows that 
the veteran's wife did not wish to fill a prescription due to 
the veteran's history of drug and alcohol abuse.  

An August 1997 letter from A.T., M.D. opines: "[b]ased on 
the available information of a previous liver biopsy...the 
evidence suggests [that the veteran] acquired this disease in 
the early 1980s, which would correspond to the time he served 
in the military."

A September 1997 letter from A.T., M.D. states that "[b]ased 
on the available information, I estimate that [the veteran] 
acquired his liver disease during the time in which he served 
on the military."  The examiner also stated that the veteran 
demonstrated evidence 'in the military records' of an 
acquired sexually transmitted disease in October 1980.  

A February 1998 letter from A.T., M.D. states that "[a]fter 
a review of the available evidence, it is at least (or more) 
likely than not that [the veteran's] hepatitis C was incurred 
while on Naval duty."  

A July 1998 letter from A.T., M.D. states that the veteran's 
"only risk factor for chronic hepatitis C was sexual contact 
with a prostitute while he served in the military in the Far 
East.  He did develop gonorrhea while in the Far East, which 
can be considered a surrogate marker for other sexually 
transmitted diseases".  Further, the examiner states that 
"[b]ecause [the veteran] has no history of other risk 
factors for hepatitis C (tattoos, needle stick injuries, 
blood transfusions, or IV drug abuse), I feel that he must 
have acquired hepatitis C through his sexual contact, and 
likely acquired it from the prostitute he was with while 
serving in the Far East."

A September 1998 letter from L.J., M.D. reports that the 
veteran "emphatically states that during [service] he 
received multiple injections with unsterile needles, ...and as 
a result, the [veteran] believes that he has developed his 
hepatitis C as a result of this contact."  

We note that the record currently requires clarification.  

First, many of the letters from A.T., M.D., appear to rely on 
a different rationale for the opinion that the veteran's 
hepatitis C was incurred during his active service.  The 
August 1997 letter states a conclusion based on the liver 
biopsy results.  Next, the September 1997 letter concludes 
that the hepatitis C was incurred in the military and notes 
that the veteran manifested an unspecified STD in October 
1980.  The February 1998 letter again shows the examiner's 
opinion, without a rationale.  Finally, the July 1998 letter 
relies on the fact that the veteran's only risk factor for 
hepatitis C was one episode of sexual contact "while in the 
Far East", and concludes that "[h]e did develop gonorrhea 
while in the Far East, which can be considered a surrogate 
marker for other sexually transmitted diseases."

Significantly, a September 1998 letter from L.J., M.D. 
reports that the veteran "emphatically states that during 
[service] he received multiple injections with unsterile 
needles, ...and as a result, the [veteran] believes that he has 
developed his hepatitis C as a result of this contact."  
Although this opinion merely reports what the veteran relayed 
to the examiner, and is of little probative value medically, 
it does show that the veteran reported a different account of 
his medical history to this examiner than was reported to 
A.T., M.D.  This is significant, because A.T., M.D. concluded 
that the veteran's hepatitis was due to his service, in a 
July 1998 letter, "[b]ecause [the veteran] has no history of 
other risk factors for hepatitis C (tattoos, needle stick 
injuries, blood transfusions, or IV drug abuse)... ."  Thus, 
while what a veteran reports to a medical examiner is not 
medically probative with regard to conclusions and findings 
that require medical expertise, it is probative as to 
veracity, accuracy, and completeness of a report of medical 
history.  

Because many of the conclusions reached above appear to be 
based on an incomplete or inaccurate factual premise, we 
determine that a records review by a VA examiner is necessary 
to clarify this issue. 


Therefore, this case is REMANDED for the following:

1.  The RO should schedule a records 
review with an examiner at a VA medical 
facility.  The RO should transfer the 
veteran's claims folder, and a copy of 
this remand to the examiner.  

The examiner should:

(a) review the October 1980 and 1981 
SMRs, and the many laboratory and 
serology reports and findings dated 
November 1981, November 1982, and October 
1983 in the veteran's SMRs,  

(b)  review the February 1995 liver 
biopsy report, and the March 1995 
treatment note showing that the veteran's 
wife did not wish to fill a prescription 
due to the veteran's history of drug and 
alcohol abuse, 

(c)  Finally, the examiner should provide 
an opinion as to whether he or she agrees 
with the medical opinions suggesting that 
the veteran's hepatitis C developed 
between 1979 and 1983 (during his active 
service) rather than prior or subsequent 
to that period, and, if so, the 
probability that disease resulted from 
exposure due to sex or intravenous drug 
use.

4.  The RO should next review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Then, if the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

